1 Reported in 222 N.W. 926.
Appeal by defendant from an order denying his motion for a new trial.
At the opening of the trial plaintiff dismissed her cause of action. The case went to trial on defendant's cross-bill and plaintiff's answer thereto. A jury was waived. Several separate findings of fact, each of which, if sustained by the evidence, is decisive of the case, were made by the trial court. After hearing the oral arguments and examining the assignments of error, briefs and record, the evidence is found sufficient to sustain at least two decisive findings of fact which cannot here be disturbed on the ground of insufficiency of evidence. No errors justifying a reversal or new trial are shown.
Complaint is made of a finding that a judgment in a prior action between the parties, which was not entered until at the close of the trial of this action, was found to be a bar to the cause of action set forth by defendant in his cross-bill. The correctness of that finding need not be determined. Where independent findings of fact, decisive of the case, are sustained and must stand, it is immaterial whether or not some other finding is sustained by the evidence. Snell v. Snell,54 Minn. 285, 55 N.W. 1131; Newport v. Smith, 61 Minn. 277,63 N.W. 734; Fidelity  Casualty Co. v. Crays, 76 Minn. 450,79 N.W. 531.
Order affirmed. *Page 227